990 F.2d 1261
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Vernon A. BUNCH, Defendant-Appellant.
No. 92-10587.
United States Court of Appeals, Ninth Circuit.
Submitted April 7, 1993.*Decided April 16, 1993.

Before BROWNING, KOZINSKI and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Vernon A. Bunch, a federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2255 habeas petition.   Bunch contends that the district court erred in calculating his sentence under the Sentencing Guidelines.   We have jurisdiction under 28 U.S.C. § 2255 and review the denial de novo.   Tripati v. Henman, 843 F.2d 1160, 1162 (9th Cir.), cert. denied, 488 U.S. 982 (1988).   We affirm.


3
A defendant who does not timely object to the contents of his presentence report which is used to calculate his sentence waives his right to challenge whether his sentence was correctly calculated under the Guidelines in a section 2255 motion.   United States v. Keller, 902 F.2d 1391, 1393-94 (9th Cir.1990).   A defendant must object to his sentence as recommended in the presentence report at the time of sentencing in order for the objection to be timely.   United States v. Belden, 957 F.2d 671, 674-75 (9th Cir.), cert. denied, 113 S.Ct. 234 (1992);   United States v. Lujan, 936 F.2d 406, 412 (9th Cir.1991).


4
Here, Bunch made no objections to the contents of the presentence report or to his sentence.   In his section 2255 motion filed in the district court, Bunch claimed that counsel was ineffective in failing to object to his sentence, which the district court rejected on the merits.   On appeal, Bunch waives the ineffective assistance claim and simply challenges the calculation of his sentence.   Because Bunch now raises his contention for the first time, it is deemed to be waived.   See Keller, 902 F.2d at 1394.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3